DETAILED ACTION
In the Response filed 8/19/2020, Applicant has amended claims 1, 8, 13 and 22; and added new claims 25-26. Claims 14-21 have been cancelled. Currently, claims 1-13 and 22-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of:
 “the inner boot and the outer boot are configured to provide forces to the user’s foot such that the angle remaining substantially constant as the orthosis is shifted between equilibrium, plantar-flexed and dorsi-flexed positions” as recited in claim 8. A review of the specification shows that the disclosure provides that “the combination of inner boot 14 made from a unitary piece of flexible material and rigid, articulated outer boot 12 effectively controls unwanted sagittal plane alignments (such as recurvatum, crouch or knee flexion instabilities) while creating a spring effect that can be directed”. Thus, the specification is interpreted as disclosing that the inner/outer boots provide forces to the user’s foot. However, there is no disclosure that such forces result in the angle remaining substantially constant as the orthosis is shifted between equilibrium, plantar-flexed and dorsi-flexed positions. Thus, the objection to the specification has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US2011/0196276) in view of Grim et al (US 4869267).
With respect to claim 1, Kuhn discloses an ankle-foot orthosis (described as an “ankle brace system” – abstract; custom ankle brace 2 – para [0036]) for a lower extremity (an “ankle” brace inherently is used to support the ankle of a user which is a lower extremity) comprising:
an inner boot (the ankle brace utilizes an inner liner; inner liner 10 – para [0011;0036-0037]) configured to receive and closely surround a foot of a user (inner liner 10 is arranged to cover the foot, ankle, lower calf, upper foot and mid foot – para [0037]; liner follows the contour of the foot and thus is interpreted as “closely” surrounding the foot), the inner boot being configured to allow a predetermined amount of flexion of the foot of the user about a flexion axis while also providing a predetermined level of resistance (in one embodiment, inner liner 10 is constructed from a soft and flexible synthetic suede fabric – para [0037]; it is inherent that flexible materials such as the flexible synthetic suede material of the liner are 
an outer boot (thermoplastic support 20) adapted to receive the inner boot (as shown i.e. in figure 4A), the outer boot having an upper portion (area including back 28 in figure 7) and a lower portion (area including sole 22 in figure 7)  hingeably coupled to one another (as shown in figure 7 where the support includes a hinge 85 coupling the upper and lower portions), the upper and lower portions being more rigid than the inner boot (provides substantially rigid support for the foot, heel and ankle and the maintenance of the positioning of these structures – para [0039] whereas the inner liner is constructed from soft/flexible suede fabric – para [0037]); wherein:
the ankle-foot orthosis is rotatable along the sagittal plane between plantar-flexed and dorsiflexed positions, with an equilibrium position located centrally there between (“The use of one or more hinges 85 allows for dorsiflexion, the movement in the ankle where the dorsal part (top) of the foot is moved in a manner towards the tibia. Hinges 85 also allow for plantarflexion, the movement which increases the approximate 90 degree angle between the front part of the foot and the shin” – para [0047]; the rotation is interpreted as being along the sagittal plane in order to permit plantarflexion and dorsiflexion as disclosed); and wherein

when in the plantar-flexed position the inner boot and the outer boot are configured to provide a force which will urge the user’s foot to dorsiflex and when in the dorsiflexed position the inner boot and the outer boot are configured to provide a force which will urge the user’s foot to plantar flex (Kuhn discloses rotation between both the dorsiflexed and plantar-flexed positions when using the device and thus the device is interpreted as being configured to urge the user’s foot towards these two positions - para [0047]).
Kuhn does not, however, disclose that the inner boot is formed of an elastic material having a selected level of elasticity and configured to allow a predetermined level of flexion and a predetermined level of resistance wherein the predetermined level of flexion and predetermined level of resistance are dependent upon a selected wall thickness of the elastic material forming the inner boot and the selected level of elasticity.
Grim teaches an analogous ankle-foot orthosis (fig 3) comprising an inner boot formed of an elastic material (elastic stockingette type material is used for forming inner sleeve 72 to 
With respect to claim 2, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that the outer boot includes a hinge 
With respect to claim 3, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that the upper portion presents an upper posterior edge (edge of upper portion closest to element 90 in figure 7) and the lower portion presents a lower posterior edge (area of lower portion in the area of a user’s heel during use); and when the ankle-foot orthosis is in the plantar-flexed position (i.e. where movement increases the approximate 90 degree angle between the front part of the foot and the shin as described in para [0047]), the upper posterior edge and the lower posterior edge abut one another and substantially limit further plantar flexion by the user (the back edges of the upper and lower portions are aligned as shown in figure 7 and thus are interpreted as abutting each other; the hinged ankle joint illustrated in FIG. 7 may also include a posterior stop 90, which will limit plantarflexion).
With respect to claim 4, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 2) and Kuhn also discloses that the upper portion defines an upper recess presenting an upper recess edge and the lower portion defines a lower recess presenting a lower recess edge, the upper and lower recesses adapted to receive a hinge 
With respect to claim 5, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses a first tensioner coupled to the lower portion; and a second tensioner coupled to the lower portion; wherein tensioning the first and second tensioners removably secures the ankle-foot orthotic to the foot of the user (the device 2 further includes an outer layer 40, configured to be positioned outside of and cover essentially all of thermoplastic support 20 – para [0043]; wherein the outer layer 40 includes multiple eyelets 44 and laces 46, including some positioned on the lower portion of the device, wherein the laces inherently weave through the eyelets to control the tension across the layer 40 by tightening or loosening the laces as desired; wherein the laces 46 removably secure the orthotic to the user’s foot because when tightened the laces hold the orthotic in place against the foot and when loosened, the laces can be un-tied and removed from eyelets 44 to thereafter remove outer layer 40 since it is not permanently affixed/attached to the other elements of the orthotic device).
claim 6, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 5) and Kuhn also discloses that as shown in figures 6A-6B, there are multiple eyelets on the device which inherently provides the capability to arrange the laces 46 in configurations where they are horizontally arranged between two eyelets or at various angles, which would include angles of 40-50 degrees, if crossing to an eyelet located above or below horizontal to form a “crisscross” pattern. Although Kuhn does not explicitly disclose configurations where the laces 46 are arranged so that one is “substantially parallel to a transverse plane” and another is “at an angle of between approximately 40° and approximately 50° in relation to the transverse plane”, it would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to try this specific combination of positions for the laces based on the arrangement of the eyelets on the device as discussed above and, also, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art.
	With respect to claim 7, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 5) and Kuhn also discloses that the inner boot has a dorsal opening (Foam pads 12 make the use of a complete or continuous inner liner unnecessary, thus decreasing the bulk of ankle brace 2 – para [0035] this also inherently indicates that the device includes a dorsal opening to reduce bulk in the dorsal region) and wherein the first tensioner comprises a first strap (i.e. laces passing across the foot between a first set of cooperating eyelets) and a first pad (pad 12 shown at the front/center of the device in figure 5A); the second tensioner comprises a second strap (i.e. laces that pass between a second set of 
With respect to claim 8, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 6) and Kuhn also discloses that the inner boot and the outer boot are configured to provide forces to the user’s foot (the structure and material used to form the boots is interpreted as inherently providing forces on the foot; i.e. the structure/material acts to at least partly restrict movement/motion of the foot as compared to when the foot is uncovered) such that the angle remains substantially constant as the ankle-foot orthosis is shifted between the equilibrium, plantar-flexed and dorsiflexed positions (it is inherent that once laces 46 are arranged within eyelets 44 in a given configuration that the angle at which the laces pass between opposing eyelets will not substantially change even if the foot moves between equilibrium, plantar-flexed and dorsiflexed positions because the eyelets are fixed in place on the surface of layer 40 and are not movable thereby also limiting the movement of the laces when positioned within the eyelets).
With respect to claim 9, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that the outer boot defines an 
With respect to claim 10, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that when the ankle-foot orthosis is worn by a user and the outer boot includes a first cutout which exposes a first region of the user’s foot proximal the navicular and second cutout which exposes a second region of the user’s foot proximal the fifth metatarsal (as shown in figure 7, the sole 22 is open across the top and has no sidewalls in the area where a user’s toes would be located during use, thereby providing cutouts that would expose an area proximal the navicular and fifth metatarsal).
With respect to claim 11, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that the outer boot (20) includes an extension adapted to support the toes of the user (toeless portion 4 provides a base which inherently will support a user’s toes when positioned thereon during use), the extension being resiliently flexible (the element 20 provides substantially rigid support for the foot, heel and ankle and the maintenance of the positioning of these structures – para [0039]).
With regard to the statement of intended use and other functional statements (i.e. the limitation reciting that the extension propels the foot of the user from a third rocker position to swing phase) they do not impose any structural limitations on the claims distinguishable over the prior art device of Kuhn, which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the 
With respect to claim 12, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses a single pad configured to capture the inner boot and control an opening size of a dorsal opening formed in the inner boot (Foam pads 12 make the use of a complete or continuous inner liner unnecessary, thus decreasing the bulk of ankle brace 2 – para [0035] this also inherently indicates that the device includes a dorsal opening to reduce bulk in the dorsal region and that pads 12 influence the size of openings i.e. by allowing for large openings since use of a complete/continuous inner liner is unnecessary), the pad being removably securable between the inner boot and the outer boot by first and second tensioners (the laces 46 are not permanent and can be tightened/loosened to apply or remove the outer layer 40 if desired, thereby rendering the contact between the pads 12 and the layer 40 removably securable since if layer 40 is removed it is no longer in contact with the pads 12).
With respect to claim 13, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) and Kuhn also discloses that the outer boot resists movement of the foot of the user in a transverse plane (inherent due to the use of substantially rigid material to construct the device 20).
claim 22, Kuhn discloses an ankle-foot orthosis (described as an “ankle brace system” – abstract; custom ankle brace 2 – para [0036]) for a lower extremity (an “ankle” brace inherently is used to support the ankle of a user which is a lower extremity) comprising:
an inner boot (the ankle brace utilizes an inner liner; inner liner 10 – para [0011;0036-0037]) configured to receive and substantially surround a foot of a user (inner liner 10 is arranged to cover the foot, ankle, lower calf, upper foot and mid foot – para [0037]), the inner boot being configured to allow a predetermined amount of flexion of the foot of the user about a flexion axis while also providing a predetermined level of resistance (in one embodiment, inner liner 10 is constructed from a soft and flexible synthetic suede fabric – para [0037]; it is inherent that flexible materials such as the flexible synthetic suede material of the liner are capable of allowing flexion of a foot about a flexion axis during use; material features and properties such as the amount of flexion and/or resistance that the material can withstand are interpreted as being predetermined because these characteristics are defined during construction of the material during manufacturing which is prior to the time of use of the material);
an outer boot (thermoplastic support 20) adapted to receive the inner boot (as shown i.e. in figure 4A), the outer boot comprising an upper portion (area including back 28 in figure 7) and a lower portion (area including sole 22 in figure 7) hingeably coupled to one another (as shown in figure 7 where the support includes a hinge 85 coupling the upper and lower portions), 

the outer boot defines an opening adapted to receive a heel of the user (The thermoplastic support may also have cut-outs for the toe and heel portions of the foot – para [0011]) and includes a first cutout which exposes a first region of the user’s foot proximal the navicular and second cutout which exposes a second region of the user’s foot proximal the fifth metatarsal (as shown in figure 7, the sole 22 is open across the top and has no sidewalls in the area where a user’s toes would be located during use, thereby providing cutouts that would expose an area proximal the navicular and fifth metatarsal);
the ankle-foot orthosis is rotatable along the sagittal plane between plantar-flexed and dorsiflexed positions, with an equilibrium position located centrally there between (“The use of 
when in the equilibrium position the inner boot and the outer boot are configured to cooperate with one another so as to provide forces which will hold a user’s foot in a substantially static position when no competing forces are being applied by the user (it is inherent that since the orthosis is capable of rotation between dorsiflexion and plantarflexion that it is also capable of providing equilibrium/static positioning between dorsiflexion and plantarflexion when no competing forces are applied by a user; the inner and outer boots are interpreted as cooperating with one another because both elements are worn simultaneously during use in order to provide treatment); and
when in the plantar-flexed position the inner boot and the outer boot are configured to provide a force which will urge the user’s foot to dorsiflex and when in the dorsiflexed position the inner boot and the outer boot are configured to provide a force which will urge the user’s foot to plantar flex (Kuhn discloses rotation between both the dorsiflexed and plantar-flexed positions when using the device and thus the device is interpreted as being configured to urge the user’s foot towards these two positions - para [0047]);
tensioning the first tensioner compresses the upper portion of the outer boot about the inner boot and tensioning the second tensioner compresses the lower portion about the inner 
the first and second tensioners (laces 46) are configured to control the size of a dorsal opening formed in the inner boot (it is inherent that when tightened the laces 46 will apply compressive force to the covered portions of the orthotic such as support 20 and liner 10 to thereby hold the orthotic in place against the foot; furthermore, the amount of compression applied by the laces inherently is a function of how tight or loose the laces are laced through the eyelets which also directly influences how close or how far portions of support 20 and liner 10 are held with respect to one another and with respect to the user’s limb – thus, it is inherent that adjustment of tightness/looseness of the laces 46 also controls the size of spaces such as a dorsal opening in the support 20 and/or liner 10).
Kuhn also discloses that as shown in figures 6A-6B, there are multiple eyelets on the device which inherently provides the capability to arrange the laces 46 in configurations where they are horizontally arranged between two eyelets or at various angles, which would include angles of 40-50 degrees, if crossing to an eyelet located above or below horizontal to form a “crisscross” pattern. However, Kuhn does not explicitly disclose configurations where the laces 46 are arranged so that one is “substantially parallel to a transverse plane” and another is “at 
Kuhn does not, however, disclose that the inner boot is formed of an elastic material having a selected level of elasticity and configured to allow a predetermined level of flexion and a predetermined level of resistance wherein the predetermined level of flexion and predetermined level of resistance are dependent upon the selected level of elasticity and a selected thickness of the inner boot.
Grim teaches an analogous ankle-foot orthosis (fig 3) comprising an inner boot formed of an elastic material (elastic stockingette type material is used for forming inner sleeve 72 to accommodate feet of different widths – col 3 lines 16-25) having a selected level of elasticity (material characteristics such as the level of elasticity of an elastic material are interpreted as being “selected” because these characteristics are defined during construction of the material during manufacturing which is prior to the time of use of the material) and configured to allow a predetermined level of flexion and a predetermined level of resistance (the level of flexion and resistance of a material are inherent material properties; material features and properties such as the amount of flexion and/or resistance that the material can withstand are interpreted as being predetermined because these characteristics are defined during construction of the 
With respect to claim 23, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 22) and Kuhn also discloses that the upper portion defines an upper recess presenting an upper recess edge and the lower portion defines a lower recess presenting a lower recess edge, the upper and lower recesses adapted to receive a hinge assembly; and when the ankle-foot orthosis is in the plantar-flexed position the upper recess edge and the lower recess edge abut one another and substantially limit further plantar flexion by the user (as shown in figure 7, the upper and lower portions each have a cut-out recess therein adapted to receive the cooperating parts of the hinge assembly 85, which each inherently include a recess edge; where the cut out portions for receiving the hinge components are aligned as shown in figure 7 and thus are interpreted as abutting each other; 
With respect to claims 25 and 26, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claims 1 and 22) and Grim further discloses that the inner boot is formed entirely of elastic material (the stockingette is made from elastic type material for forming inner sleeve 72 to accommodate feet of different widths – col 3 lines 16-25; also a strip of elastic material 68 is provided under the instep – col 3 lines 22-25; therefore, elastic material is the only material used in forming the sleeve 72 in Grim). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the inner boot of Kuhn in view of Grim entirely from an elastic material as taught by Grim in order to accommodate feet of different widths (Grim col 3 lines 16-25).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US2011/0196276) in view of Grim et al (US 4869267) and further in view of Shirley (US 7476208).
	With respect to claim 24, Kuhn in view of Grim discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the inner boot extends above the outer boot. Shirley, however, teaches an analogous ankle-foot orthosis which includes a flexible inner boot (20) and a rigid outer boot (31) wherein the inner boot is configured to extend above the outer boot (as shown in figures 10-13). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the inner boot 

Response to Amendments/Arguments
	Applicant’s amendments and arguments filed 8/19/2020 have been fully considered as follows:
Regarding the objections to the specification, Applicant’s arguments have been fully considered but objections which have not been addressed have been maintained. Specifically, as noted in the objection (above) although the specification discloses that “the combination of inner boot 14 made from a unitary piece of flexible material and rigid, articulated outer boot 12 effectively controls unwanted sagittal plane alignments (such as recurvatum, crouch or knee flexion instabilities) while creating a spring effect that can be directed” (which is interpreted as disclosing that the inner/outer boots provide forces to the user’s foot), there is no disclosure that such forces result in the angle remaining substantially constant as the orthosis is shifted between equilibrium, plantar-flexed and dorsi-flexed positions. Thus, the objection to the specification has been maintained.
	Regarding the objections to the claims, Applicant’s amendments to claims 1 and 22 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.

	Regarding the claim rejections under 35 USC 112, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome the rejections (which have been withdrawn) while new rejections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 9-14 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 9-13 regarding claims 1 and 22 but is not persuaded by these arguments. The Office has noted Applicant’s argument on page 10 that “the claimed combination of an inner boot and outer boot, along with the selected details of the inner boot related to the elastic material, provide results that are not taught or suggested by the prior art” where Applicant thereafter provides a summary of some advantages and details of the claimed invention that are described in Applicant’s specification. The Office is not persuaded by these arguments, however, because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Office has also noted Applicant’s arguments on page 13 that the limitation reciting a “selected” level of elasticity “requires specific selection of the materials prior to fabrication” and that “this selection of materials….is not taught or suggested by the prior art”. The Office is not persuaded by this argument, however, because Applicant is arguing that the prior art does not teach the specific method step of selecting a specific level of elasticity in the material but the claims are not drawn to a method and, instead, are drawn to an apparatus (i.e. the claimed orthosis). The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the specific step of “selecting” a level of elasticity has not been given 
	The Office has also noted Applicant’s argument on page 13 that “the idea of using elastic material to accommodate feet of different widths is not relevant and teaches away from the claimed invention” and “the need to accommodate feet of different widths is simply unrelated”. The Office is not persuaded by these arguments, however, because in paragraph [0037] of Applicant’s specification, it is disclosed that the inner liner 10 is arranged to cover the foot, ankle, lower calf, upper foot and mid foot which, therefore, indicates that a proper fit of the inner liner is essential for proper use/functioning of the device. Proper fit of the inner boot requires that the boot is capable of accommodating differently sized feet because not every user will have the same size foot. Thus, using elastic material for the purpose of accommodating feet of different widths is relevant to the claimed invention and does not teach away from the present disclosure.
	Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads claims 1 and 22 substantially as recited in the present application. 
	The Office has also noted Applicant’s arguments on pages 13-14 regarding dependent claims 2-13 and 23-24 and new claims 25-26 but for at least the same reasons as provided 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAITLIN A CARREIRO/Examiner, Art Unit 3786